 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5   Attorneys for Plaintiff
     United States of America
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,
12                                Plaintiff,            CASE NO. 2:20-CR-213-KJM
13                          v.                          DESIGNATION OF COUNSEL
14   CHALONER SAINTILLUS,
15                               Defendant.
16

17          Assistant U.S. Attorney Sam Stefanki is the new attorney of record for the plaintiff in the above-
18   referenced case. Please remove former Assistant U.S. Attorney Grant B. Rabenn as attorney of record

19   and replace him with Sam Stefanki as lead attorney to be noticed.

20    Dated: March 23, 2021                                 PHILLIP A. TALBERT
                                                            Acting United States Attorney
21

22                                                    By: /s/ Sam Stefanki
                                                          SAM STEFANKI
23                                                        Assistant United States Attorney

24

25

26

27

28
      DESIGNATION OF COUNSEL
